DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 10/26/2021 has been entered. Claims 1-2, 4, 7-10, 12, 14-26 remain pending in the application. Claims 14-22 have been withdrawn from further consideration as detailed in the Non-Final Office Action mailed 4/9/2020.
Applicants amendments to the claims have overcome the rejection under 35 USC 112 previously set forth in the Non-final Office Action mailed 7/29/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/6/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 7-8, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Py (U.S. PG publication 20130184677) further in view of Yuki (U.S. PG publication 20180014998) further in view of Hill (U.S. Patent no 6394984).
In regard to claim 1,
Py discloses an enteral syringe (figure 1, item 10; paragraph [0036]), comprising; 
[AltContent: textbox (Axial length of cylindrical outer collar)][AltContent: textbox (Proximal end)][AltContent: ][AltContent: ][AltContent: textbox (Free end)][AltContent: arrow][AltContent: textbox (Lumen extension tip with axial length)][AltContent: textbox (Hollow internal chamber)][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: textbox (Lumen )][AltContent: textbox (Distal end)][AltContent: ]
    PNG
    media_image1.png
    819
    457
    media_image1.png
    Greyscale


a base flange (figure 1, item 90) at the distal end of the hollow cylindrical barrel (see figure 1 above), and 
an enteral dosing control coupling (figure 1, item 92 and 16; Examiner notes the coupling is construed as an enteral dosing coupling as the syringe can be used enterally as disclosed in paragraph [0036]) at the proximal end of the hollow cylindrical barrel (see figure 1 above), the enteral dosing control coupling comprising a cylindrical outer collar (figure 1, item 92) defining a hollow internal chamber (see figure 1 above), a lumen extension tip (see figure 1 above wherein the portion labeled of item 16 is construed as the lumen extension tip; Examiner notes the portion labeled above includes the non-tapered portion of item 24 and the portion of item 26 in which the inner profile is not tapering; Examiner notes these portions are being construed as a lumen extension tip as they have a clear difference in structure from the remainder of item 26 and also form a tip structure of item 26) projecting axially from the hollow cylindrical barrel and within the hollow internal chamber of the enteral dosing control coupling (see figure 1 above), wherein the lumen extension tip has an axial length (see figure 1 above) extending between the hollow cylindrical barrel and a free end (see figure 1 above), wherein the axial length of the lumen extension tip is shorter than an axial length of the cylindrical outer collar (see figure 1 above wherein the total axial length of the lumen extension tip is shorter than the total axial length of the cylindrical outer collar) wherein the proximate most end of the lumen extension tip terminates in axial alignment with the cylindrical outer collar (paragraph [0061], see figure 1 above), and a lumen (see figure 1 above) in fluid communication with the lumen of the hollow cylindrical barrel (see figure 1 above; paragraph [0062]), the lumen of the enteral dosing control coupling defining a fluid delivery conduit (see figure 1 above wherein fluid is delivered through the lumen; paragraph [0062]).

Yuki teaches a pair of helical coupling lugs (figure 1A, item 925; paragraph [0007]; paragraph [0050]: wherein the spiral projection, and the female tapered surface conform to ISO 80369-3) projecting outwardly from an exterior surface of the cylindrical outer collar (figure 1A, item 921; Examiner notes the pair of helical coupling lugs are located at the proximal end of the cylindrical outer collar).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cylindrical outer collar of Py to be ISO 80369-3 formatted including a pair of helical coupling lugs projecting outwardly from an exterior surface of the cylindrical outer collar, as taught by Yuki, for the purpose of limiting misconnections with a connector to be used in a field other than enteral nutrition (paragraph [0005] of Yuki). Further Py supports that the connector 92 may be any of numerous different connectors that are currently known, or that later become known (see paragraph [0078] of Py). Implementing the pair of helical coupling lugs into Py would result in the pair of helical coupling lugs at the distal end of item 92 of Py therefore resulting in wherein the proximate most end of the lumen extension tip terminates in alignment with the pair of helical coupling lugs.
Py in view of Yuki fails to disclose the lumen being angled relative to the hollow cylindrical barrel.
Hill teaches a syringe (figure 2, item 10) comprising a hollow cylindrical barrel (figure 2, item 20: wherein housing 20 not including port 26 forms the hollow cylindrical barrel) extending between a 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Py in view of Yuki to include a dosing control coupling being angled relative to the hollow cylindrical barrel, as taught by Hill, for the purpose of enabling the user to better grip the syringe (column 1, line 36-52 of Hill). 
Examiner notes incorporating the teachings of Hill into the syringe and enteral dosing control coupling of Py in view of Yuki would modify the enteral dosing control coupling of Py in view of Yuki (see figure 1, item 92 and 16 of Py) to be angled relative to the hollow cylindrical barrel therefore resulting in a lumen being angled relative to the hollow cylindrical barrel.
In regard to claim 2,
Py in view of Yuki in view of Hill teaches the enteral syringe of Claim 1, wherein the enteral dosing control coupling comprises a female ISO 80369-3 formatted coupling (see paragraph [0050] of Yuki, see analysis of claim 1 above).
In regard to claim 4,
Py in view of Yuki in view of Hill teaches the enteral syringe of Claim 1, wherein the lumen extension tip comprises the lumen of the enteral dosing control coupling (see figure 1 of Py above) that extends therethrough and is in communication with the hollow cylindrical barrel (see figure 1 of Py above).
In regard to claim 7,
[AltContent: textbox (Angle of dosing control coupling)][AltContent: connector][AltContent: arc]
    PNG
    media_image2.png
    413
    291
    media_image2.png
    Greyscale


Py in view of Yuki in view of Hill teaches the enteral syringe of Claim 1, wherein the enteral dosing control coupling is angled between 90-165 degrees relative to the hollow cylindrical barrel (see figure 2 of Hill; Examiner notes modifying the enteral dosing control coupling of Py in view of Yuki to be angled as taught by Hill would result in wherein the enteral dosing control coupling is angled between 90 - 165 degrees relative to the hollow cylindrical barrel).
In regard to claim 23,
Py in view of Yuki in view of Hill teaches the enteral syringe of Claim 1.
Py in view of Yuki in view of Hill is silent as to wherein a side- to-side dimension of at least 13.3 millimeters is defined between an outer surface of the hollow cylindrical barrel and an outermost end of the enteral dosing control coupling.

In regard to claim 8,
Py in view of Yuki in view of Hill teaches the enteral syringe of Claim 23, wherein the side- to-side dimension is defined between the outer surface of the hollow cylindrical barrel and an outermost surface of one of the coupling lugs (see analysis of claim 23 above wherein the side to side dimension was defined between the outer surface of the barrel and the outermost surface of one of the coupling lugs which is also the outermost surface of the enteral dosing control coupling).

Py in view of Yuki in view of Hill teaches the enteral syringe of Claim 1, wherein a side- to-side dimension defined between an outer surface of the hollow cylindrical barrel and an outermost end of the enteral dosing control coupling is configured to prevent misconnection of the enteral syringe with a 15 millimeter connector defined by ISO 5356-1 (see figure 1A and paragraph [0050] of Yuki; Examiner notes “a side-to-side dimension defined between an outer surface of the hollow cylindrical barrel and an outermost end of the enteral dosing control coupling is configured to prevent misconnection of the enteral syringe with a 15 millimeter connector defined by ISO 5356-1” is an intended use limitation and the side-to-side dimension defined between an outer surface of the hollow cylindrical barrel and an outermost end of the enteral dosing control coupling of Py in view of Yuki in view of Hill is fully capable of preventing misconnection of the enteral syringe with a 15 millimeter connector defined by ISO 5356-1 due to the fact that the dosing control coupling is ISO 80369-3 formatted as detailed in claim 1 above and is therefore an appropriate size as defined by the standard to prevent misconnections with a 15 millimeter connector defined by ISO 5356-1).
Claims 9-10, 12, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over an alternative interpretation of Py (U.S. PG publication 20130184677) further in view of Yuki (U.S. PG publication 20180014998).
In regard to claim 9,
Py discloses an enteral syringe (figure 1, item 10; paragraph [0036]), comprising; 
[AltContent: textbox (Axial length of cylindrical outer collar)][AltContent: ][AltContent: textbox (Proximal free end of the cylindrical outer collar)][AltContent: arrow][AltContent: textbox (Lumen )][AltContent: arrow][AltContent: textbox (Free end)][AltContent: arrow][AltContent: textbox (Lumen extension tip with axial length)][AltContent: arrow][AltContent: textbox (Hollow internal chamber)][AltContent: ][AltContent: ][AltContent: textbox (Proximal end)][AltContent: textbox (Distal end)][AltContent: ]
    PNG
    media_image1.png
    819
    457
    media_image1.png
    Greyscale

an elongate barrel (figure 1, item 12) comprising a proximal end (see figure 1 above) and a distal end (see figure 1 above) and defining a lumen extending between the proximal end and the distal end (see figure 1 above), and a hollow cavity defined therein (see figure 1 above), 
the proximal end comprising an enteral dosing control coupling (figure 1, item 92 and 16; Examiner notes the coupling is construed as an enteral dosing coupling as the syringe can be used enterally as disclosed in paragraph [0036]) and the distal end comprising a base flange (figure 1, item 90), 
the enteral dosing control coupling comprising a lumen (see figure 1 above) in fluid communication with the lumen of the elongate barrel (see figure 1 above; paragraph [0062]), the lumen of the enteral dosing control coupling defining a fluid delivery conduit (see figure 1 above wherein fluid is delivered through the lumen; paragraph [0062]), the enteral dose control coupling further comprising a cylindrical outer collar (figure 1, item 92) defining a hollow internal chamber (see figure 1 above), and 
Py fails to disclose a pair of helical coupling lugs projecting outwardly from an exterior surface of the cylindrical outer collar, and wherein the proximate most end of the lumen extension tip terminates in alignment with the pair of helical coupling lugs.
Yuki teaches a pair of helical coupling lugs (figure 1A, item 925; paragraph [0007]; paragraph [0050]: wherein the spiral projection, and the female tapered surface conform to ISO 80369-3) projecting outwardly from an exterior surface of the cylindrical outer collar (figure 1A, item 921; Examiner notes the pair of helical coupling lugs are located at the proximal end of the cylindrical outer collar).

In regard to claim 10,
Py in view of Yuki teaches the enteral syringe of Claim 9, wherein the enteral dosing control coupling comprises a female ISO 80369-3 formatted coupling (see paragraph [0050] of Yuki, see analysis of claim 9 above).
In regard to claim 12,
Py in view of Yuki teaches the enteral syringe of Claim 9, wherein the lumen of the enteral dosing control coupling extends through the lumen extension tip (see figure 1 of Py), further wherein the lumen extension tip is in communication with the elongate barrel (see figure 1 of Py and paragraph [0062]).
In regard to claim 24,
Py in view of Yuki teaches the enteral syringe of Claim 9.
Py as modified by Yuki is silent as to wherein the elongate barrel comprises a cross-sectional shape defining a side-to-side dimension of at least 13.3 millimeters.

In regard to claim 26, 
Py in view of Yuki teaches the enteral syringe of Claim 9, wherein the elongate barrel comprises a cross-sectional shape defining a side-to-side dimension configured to prevent misconnection of the enteral syringe with a 15 millimeter connector defined by ISO 5356-1 (see paragraph [0050] of Yuki; Examiner notes “a side-to-side dimension configured to prevent misconnection of the enteral syringe with a 15 millimeter connector defined by ISO 5356-1” is an intended use limitation and the side-to-side dimension of Py as modified by Yuki is fully capable of preventing misconnection of the enteral syringe with a 15 millimeter connector defined by ISO 5356-1 due to the fact that the dosing control coupling is ISO 80369-3 formatted a modified by Yuki and is therefore an appropriate size as defined by the standard to prevent misconnections with a 15 millimeter connector defined by ISO 5356-1).
Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive. Applicant argues on page 8 of 9 that “none of the cited prior art discloses or teaches an enteral syringe as claimed including, inter alia, wherein the axial length of the lumen extension tip is shorter than an axial length of the hollow cylindrical barrel. The Office Action relies upon the valve 16 of Py to teach the claimed lumen extension tip in the rejection of independent claims 1 and 9. However, as shown in at least FIGS. 1-5 of Py, the valve 16 has an axial length that is equal to an axial length of the hollow cylindrical barrel surrounding the valve 16. Thus, Py fails to teach that the axial length of the lumen extension tip is shorter than an axial length of the hollow cylindrical barrel as required by independent claims 1 and 9 as amended”. As noted above the lumen extension tip of Py has been construed as the portion of item 16 that includes the non-tapered portion of item 24 and the portion of item 26 in which the inner profile is not tapering (see figure 1 below); Examiner notes these portions are being construed as a lumen extension tip as they have a clear difference in structure from the remainder of item 26 and also form a tip structure of item 26. As shown below the axial length is shorter than the axial length of the cylindrical outer collar and therefore Py does teach the limitation in question. 

    PNG
    media_image3.png
    376
    660
    media_image3.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ALEXANDRA LALONDE/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783